Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
The claims 1-16 are allowed.  Specifically, the independent Claims 1 and 15-16 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claims 1 and 15-16. Though the prior arts search,
a) Sabri et al. (US 2022/0019950) disclose the PIMS 100 may provide ledgers (e.g., eWallets) at the player level to supplement the aggregate account system 105. In some embodiments, the eWallets may be maintained at the player level based on the gaming data 103 provided by the gaming engine 102. The gaming engine 102 may record individual transactions across a gaming platform or gaming system, including, e.g., recording a transaction date and time, transaction type, transaction operation, player identifiers associated with the transactions, among other attributes of each transaction. The gaming engine 102 may record the transactions as part of a global record of transactions across the platform. The gaming engine 102 may also, or alternatively, maintain player accounts for each player, including transactions and fund balances attributable to the respective player of each player account. However, the transactions in the gaming data 103 do not provide an accounting of player transactions 
b) Pati et al. (US 2021/0383407) disclose  the processing of the financial transaction records in the dataset may be further performed by performing: (i) data validation for completeness and missing attributes on the retrieved financial transaction records; and (ii) fraud tagging and fraud enrichment to yield tagged financial transaction records. an operation of model validation, i.e., model testing 465 may be performed. The ML model testing 465 of the ML model classification or anomaly detection, may be performed after the ML model gets trained, the performance of ML model may be evaluated using unseen data which is validation data. The validation data may be a subset of the initial sampled data. Prediction results on the validation data may measure the model performance and its robustness. If results are not up to the mark, the model training may start again.
c) Pai et al. (US 2020/0193234) disclose detection of input data anomalies, output data anomalies, and performance anomalies (e.g., as a result of the input data anomalies and/or the output data anomalies) of a machine learning model(s). For example, the input data, the output data, and the performance of the machine learning model(s) may be tracked and analyzed over time (e.g., using input data metrics, output 
e) Luo (US 2020/0019881) disclose a feature processing method and feature processing system for machine learning. The feature processing method includes: (A) acquiring a data record, wherein the data record comprises at least one piece of attribute information; (B) for each of the continuous features generated based on at least a some of the attribute information in the at least one piece of attribute information, executing a basic binning operation and at least one additional operation to generate a basic binning feature and at least one additional feature corresponding to each of the continuous features; and (C) generating a machine learning sample at least comprising the generated basic binning feature and at least one additional feature. By means of the above-mentioned method, a plurality of features comprising the binning feature and corresponding to the continuous features can be acquired, so as to make the features constituting the machine learning sample more effective, so as to improve the effect of a machine learning model.
f) Han et al. (US 2019/0392075) disclose determining and labelling a plurality of relationships between data attribute values, the method comprising operations for: retrieving a plurality of attributes of at least one database table; selecting at least a portion of the attributes to be analyzed for relationships among the attributes of the at least a portion of the attributes; determining a plurality of relationships between the 
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1 and 15-16: “computing an overall performance metric of the computer system, the overall performance metric indicating a transaction execution performance by the computer system for each analysis bin of the set of analysis bins using records of the transactions having attribute values that are represented by the analysis bin; responsive to one or more analysis bins of the set of analysis bins not having at least a predefined minimum number of records: redefining a new set of analysis bins by joining analysis bins of the set of analysis bins; for each analysis bin of the redefined set of analysis bins, computing a machine learning performance metric of the ML model using 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864